Citation Nr: 0110867	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied special monthly 
compensation on account of the need for regular aid and 
attendance or being housebound.  In light of the decision 
regarding the issue of the need for regular aid and 
attendance, the issue of housebound benefits is moot.  
38 U.S.C.A. § 1114(k).  


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are a posttraumatic stress disorder (PTSD), rated 100 percent 
disabling; the residuals of a shell fragment wound of the 
right shoulder, rated 10 percent disabling; residuals of a 
shell fragment wound of the mandible and a laceration scar of 
the right hand, both rated as noncompensable.  The veteran's 
combined evaluation is 100 percent disabling.  

2.  It is as likely as not that the veteran's service-
connected disabilities render him unable to independently 
perform daily functions of self-care or to protect himself 
from the hazards and dangers incident to his daily 
environment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
the criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person due 
to service connected disabilities.  Service connection is 
currently in effect for PTSD, rated 100 percent disabling; 
the residuals of a shell fragment wound of the right 
shoulder, rated 10 percent disabling; and the residuals of a 
shell fragment wound of the mandible and a laceration scar of 
the right hand, both rated as noncompensable.  

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b).  The following are to be accorded 
consideration in determining the need for regular aid and 
attendance: Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, and etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

An examination to determine the need for regular aid and 
attendance, or for housebound status, was performed by VA in 
February 1999.  At that time, it was noted that the veteran 
had good posture, was well dressed and groomed, and had short 
term memory.  He was able to dress, toilet and groom himself, 
although sometimes his wife needed to help him as he was 
forgetful.  He was often not aware of his need to change or 
groom and it was commented that, at times, he would lose his 
razor.  He had poor balance and fell occasionally.  His 
ability to care for himself was limited by his mental health 
condition and early dementia.  He was limited in his ability 
to travel alone and his wife or another supervising person 
needed to always be with him.  He needed constant caring from 
his wife for the activities of daily living.  During a 
typical day he could walk into and out of his home, was able 
to do chores such as rake the leaves, and played cards or 
watched television with poor concentration.  He attended a 
World War II veteran's group and was to attend daycare.  He 
could walk without the assistance of another, but less than 
one block due to wheezes.  He got lost and was unable to be 
alone.  He could not drive and was unable to administer his 
medication.  He did not need aids such as canes or crutches, 
but walked slowly over a short distance.  His wife cued and 
assisted in all of his activities of daily living.  The 
diagnoses were depressive disorder, anxiety disorder, PTSD, 
hematuria, angina, GERD, COPD, and presbycusis.  The examiner 
certified that the veteran required the daily personal health 
care services of a skilled provider, without which the 
veteran would require hospital, nursing home, or other 
institutional care.  

A psychiatric examination was conducted by VA in October 
1999.  At that time, he reported that his mood was "not too 
happy."  He had interrupted sleep due to nightmares of 
combat experience that occurred on a nightly basis.  He had 
poor energy levels.  He had significant difficulty with 
memory and concentration.  His wife reported that he had poor 
frustration tolerance, but had not had any episodes of rage 
recently.  He was socially isolated and had had difficulty 
with suicidal ideation and homicidal ideation in the past, 
but not currently.  He had great difficulty with anxiety, 
mostly related to combat during the war.  In addition he had 
daily flashbacks where he had visual hallucinations about 
traumatic episodes from the war.  He and his wife reported 
that he had an exaggerated startle response, was 
hypervigilant, and avoided going out in public or watching 
war movies.  He had difficulty with panic attacks that he 
described as hyperventilation episodes.  They had occurred 
before he developed significant pulmonary disease, but had 
increased in frequency with the development of the lung 
disease.  He and his wife denied manic symptoms or other 
psychotic symptoms, with the exception of the flashbacks.  

On mental status examination, he had good hygiene and 
grooming and fair eye contact.  There was psychomotor 
agitation, with an upper extremity tremor that became 
exaggerated when he became nervous.  He was cooperative.  His 
mood was nervous and his affect was anxious.  Speech was 
slow, with variable tone.  Thought process was linear and 
goal directed.  There was no flight of ideas or looseness of 
associations.  Thought content included no auditory or visual 
hallucinations and there was no response to internal stimuli.  
There was no evidence of delusional thinking.  There were no 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  He was alert and oriented.  He registered 3/3 on 
memory testing, but five-minute recall was 0/3.  He had 
difficulty with cognitive testing.  The assessment was that 
the veteran had a long history of PTSD and evidence of 
cognitive dysfunction.  The diagnoses were PTSD, chronic and 
dementia due to stroke.  The GAF score for the PTSD was 40.  
The GAF score for the dementia was 60.  It was noted that the 
veteran did not have the capacity to handle his own finances 
and that his wife had been appointed his fiduciary.  

The report of the February 1999 VA medical examination 
includes a medical opinion that the veteran is in need of the 
aid and attendance of another person.  The opinion is 
supported by the findings of that examination.  The only 
question left as to whether he meets the criteria for aid and 
attendance benefits is related to the extent to which the 
non-service-connected dementia contributes to the veteran's 
need for aid and attendance.  On examination by VA in October 
1999, the VA examiner indicated by the significantly lower 
GAF score assigned for the PTSD that the dysfunction related 
to the PTSD is far worse than the dysfunction related to the 
dementia from the veteran's stroke.  Moreover, when it is not 
possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition (such as a 
personality disorder), 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

Under these circumstances, and resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
veteran meets the criteria for aid and attendance benefits 
and the claim is allowed.  


ORDER

Special monthly compensation on account of a need for regular 
and attendance is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

